FILED
                                                                           IN THE OFFICE OF THE
                                                                        CLERK OF SUPREME COURT
                                                                            DECEMBER 22, 2022
                                                                         STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2022 ND 232

In the Matter of Wolff


Birch P. Burdick, State’s Attorney,                   Petitioner and Appellee
    v.
Jeffrey Keith Wolff,                               Respondent and Appellant



                                No. 20220160

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Stephannie N. Stiel, Judge.

AFFIRMED.

Per Curiam.

Ryan J. Younggren, Assistant State’s Attorney, Fargo, ND, for petitioner and
appellee.

Tyler J. Morrow, Grand Forks, ND, for respondent and appellant.
                              Matter of Wolff
                               No. 20220160

Per Curiam.

[¶1] Jeffrey Wolff appeals from an order denying his petition for discharge
from civil commitment as a sexually dangerous individual. Wolff argues the
district court erred when it found there was clear and convincing evidence that
he has a serious difficulty controlling his behavior. Applying our modified
clearly erroneous standard of review, see In re Carter, 2019 ND 112, ¶ 3, 924
N.W.2d 112, we summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                      1